DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/962,247 filed on 07/15/2020. Claims 11-20 are pending. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. DE10 2018 101 460.0, filed on 01/23/2018.

Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the primary part and secondary part of flywheel in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Regarding claim 20, the claim phrase “a primary part prepared for a rotationally fixed connection to an output shaft of an internal combustion engine; and a secondary part: connected to the primary part in a manner so as to damp torsional vibrations; and connected to the first clutch first component or non-rotationally connected to the second clutch first component.” is not disclosed in the specification. Therefore the limitations must be cancelled from the claims. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim phrase “a primary part prepared for a rotationally fixed connection to an output shaft of an internal combustion engine; and a secondary part: connected to the primary part in a manner so as to damp torsional vibrations; and connected to the first clutch first component or non-rotationally connected to the second clutch first component” raises a question of understanding. It is unclear how the primary part of the flywheel is connected to internal combustion engine and the secondary part 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vetter et al.  (US 7322455 B2) (hereinafter “Vetter”) in view of Iwasaki et al. (US 20080017469 A1).
Regarding claim 11, Vetter discloses a multiple clutch (e.g. fig. 1) for a drivetrain of a motor vehicle, comprising: 
an axis of rotation (see fig. 3, axis of transmission 5); 
a first clutch (e.g. 42) comprising: a first clutch first component; (e.g. 41) and  
a first clutch second component selectively rotationally connectable to the first clutch first component; (e.g. 42)
a second clutch (e.g. 54) comprising: a second clutch first component (e.g. 52); and 
a second clutch second component selectively rotationally connectable to the second clutch first component (see the annotated figure A below); and 

However, Vetter discloses a connecting part (e.g. 50) but fails to disclose an encoder part (on the connecting part): comprising a rotational speed or rotational position detection geometry; and arranged to be operatively connected to a sensor. 
Iwasaki teaches a multiple disc clutch (e.g. 21, fig. 1) for a drivetrain of a motor vehicle, the clutch having a first clutch component (e.g. 61), and a second clutch component (e.g. 60) which is selectively rotationally connectable to the first clutch component and having an encoder part (e.g. 91): comprising a rotational speed or rotational position detection geometry (e.g. 92); arranged to be operatively connected to a sensor (e.g. 93) so that the number of rotation of the turbine shaft can be detected by the sensor with incorporation of detection geometry provided at the exterior of the drum with automatic transmission reduced in size . (see para 12, 27 and 58). 
  It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Vetter by adding an encoder part as taught by Iwasaki so that the number of rotation of the shaft can be detected externally and easily.
As modified, the multiple clutch would have an encoder part: comprising a rotational speed or rotational position detection geometry; arranged to be operatively connected to a sensor; and used as a connecting element which rotationally conjointly connects the first clutch first component to the second clutch first component.
Regarding claim 12, Vetter teaches the multiple clutch as modified according to claim 11, wherein: the first clutch first component comprises a first connecting region (e.g. region of  (see para 12)
Regarding claim 13, Vetter teaches the multiple clutch as modified according to claim 11, wherein: the first clutch first component comprises a first carrier (e.g. 36) for rotationally receiving a first friction element (e.g. 42); the second clutch first component comprises a second carrier (e.g. 52) for rotationally receiving a second friction element (e.g. 54); and the first carrier and the second carrier are rotationally connected to each other directly via the encoder part (e.g. 50). 
Regarding claim 14, Vetter teaches the multiple clutch as modified according to claim 11, wherein: the encoder part comprises an annular region which forms the rotational speed or rotational position detection geometry ; and the annular region is arranged radially outside of the first clutch first component or the second clutch first component with respect to the axis of rotation. 
Regarding claim 15, Vetter teaches the multiple clutch as modified according to claim 11, wherein the rotational speed or rotational position detection geometry comprises a plurality of holes (e.g. 92, fig. 3 or 7 of Iwasaki) arranged next to one another at regular intervals along a circumferential direction. 
Regarding claim 16, Vetter teaches the multiple clutch as modified according to claim 11, wherein the rotational speed or rotational position detection geometry comprises a  
Regarding claim 17, Vetter teaches the multiple clutch as modified according to claim 16, wherein the plurality of teeth project outwards in a radial direction with respect to the axis of rotation. 
Regarding claim 18, Vetter teaches the multiple clutch as modified according to claim 11, wherein: the encoder part comprises a first axial through-hole (e.g. 70, fig. 3 of Iwasaki); and the first clutch first component is rotationally received in the first axial through-hole to form a positive-fit connection. (see para 52)
Regarding claim 19, Vetter teaches the multiple clutch as modified according to claim 11, wherein: 4Attorney Docket No. P180131 WO-US U.S. Patent Application No. Not yet known the encoder part comprises a second axial through-hole (e.g. 70, fig. 3 of Iwasaki); and the second clutch first component is rotationally received in the second axial through- hole to form a positive-fit connection. (see para 52).
Regarding claim 20, Vetter teaches a clutch arrangement comprising:
 multiple clutch of claim 11, (see the rejection of claim 1) and 
 a dual-mass a dual-mass flywheel (e.g. 8, para 7-8) comprising: 
a primary part (e.g. 14) prepared for a rotationally fixed connection to an output shaft of an internal combustion engine (e.g. 3); and 
a secondary part (e.g. 17): connected to the primary part in a manner so as to damp torsional vibrations; and connected to the first clutch first component (e.g. via output part 34 of vibration damping unit 8). (see para 10)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHANA PERVIN/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655